Case 1:12-cV-23743-PCH Document 228 Entered on FLSD Docket 04/16/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 12-23743-CIV-HUCK/MCALILEY
RICARDO DEVENGOECHEA, -
Plaintiff,
v.

BOLIVARIAN REPUBLIC OF
VENEZUELA, a foreign state,

 

Defendant.
/

ADMINISTRATIVE ORDER CLOSING CASE

This cause is before the Court sua sponte, upon review of the re'cord. The initial
Complaint in this case Was filed in 2012. See [ECF No. l]. After over six years of litigation, on
February 27, 2019, Plaintiff filed an Unopposed Motion for Stay of Action'Nunc Pro Tunc to
Present Date Feb. 27, 2019 in Light of Presidential Sanctions (“Motion to Stay”). See [ECF No.
226]. ln the Motion to Stay, Plaintiff indicated the parties’ intent to settle this action. See id. l.
HoWever, Plaintiff explained that due to a recently enacted Executive Order (EO 13850), he
needs to apply for an “OFAC license” from the U.S. Depaltment of Treasury to receive his
settlement. See id. 2-4. Thus, Plaintiff requested that the Court stay this action nunc pro tunc to
February 27, 2019. See id. 5 . The Court granted Plaintift’s Motion to Stay on February 28, 2019.
See [ECF No. 227]. Since then, there has been no indication Plaintiff has received the OFAC
license.

The Court finds it is in the best interests of the parties to administratively close this case

While Plaintiff seeks an “OFAC license.” Any party may move to re-open this case should it

Case 1:12-c`V-23743-PCH Document 228 Entered on FLSD Docket 04/16/2019 Page 2 of 2

become appropriate Accordingly, having reviewed the record and being otherwise duly advised,
it is hereby

ORDERED and ADJUDGED that the Clerk of Court shall mark this case CLOSED for
administrative purposes All pending motions are DENEID as moot.

DONE and ORDERED in Chambers in Miami, Florida on April 16, 2019.

. /_

 
   
 
 

 

Pa`ul C. Huck
.United States District Judge

Copies provided to:
All counsel of record

